Citation Nr: 0419456	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected shell 
fragment wound to the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, among other things, 
denied the benefit sought on appeal.  The Board first 
considered this claim in July 2002, but undertook development 
pursuant to its development authority at that time.  
Subsequently, the Board's development authority was nullified 
and the claim here on appeal was remanded to the RO for 
additional development in October 2003.  The matter is now 
returned for additional appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran requested entitlement to 
service connection for a back disorder as secondary to his 
service-connected shell fragment wound to the left shoulder 
in November 1997.  The claim was denied in an October 1998 
rating decision.  The veteran appealed the RO's denial of the 
benefit sought.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to the issue of 
entitlement to service connection for a lumbar spine 
disorder.  As such, the Board finds that the veteran has not 
been provided sufficient notice of his rights and 
responsibilities under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded to the RO 
so that proper notice may be given to the veteran and any 
additional development deemed necessary to assist the veteran 
in substantiating his claim may be performed.

Therefore, this matter is remanded for the following action:

1.  As the appellant has not received any 
notice letter pursuant to the VCAA, the 
RO must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




